


Exhibit 10.4

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March 11,
2005, among FAIRPOINT COMMUNICATIONS, INC., a Delaware corporation (the
“Borrower”), various Lenders party to the Credit Agreement referred to below,
and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent (in such
capacity, the “Administrative Agent”).  All capitalized terms used herein and
not otherwise defined shall have the respective meanings provided such terms in
the Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, various lenders from time to time party thereto (the
“Lenders”), Bank of America, N.A., as Syndication Agent, Cobank, ACB and General
Electric Capital Corporation, as Co-Documentation Agents, and the Administrative
Agent are parties to a Credit Agreement, dated as of February 8, 2005 (the
“Credit Agreement”); and

x

WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend or otherwise modify certain provisions of the Credit
Agreement as herein provided;

 

NOW, THEREFORE, IT IS AGREED:

 

I.              Amendment to Credit Agreement.

 


1.             SECTION 6.01(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE TEXT “(OR, IN THE CASE OF THE FISCAL YEAR OF THE BORROWER ENDED
DECEMBER 31, 2004, WITHIN 90 DAYS AFTER THE CLOSE OF SUCH FISCAL YEAR)”
IMMEDIATELY FOLLOWING THE TEXT “75 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF
THE BORROWER” APPEARING IN SAID SECTION.


 

II.            Miscellaneous Provisions.

 


1.             IN ORDER TO INDUCE THE LENDERS TO ENTER INTO THIS AMENDMENT, THE
BORROWER HEREBY REPRESENTS AND WARRANTS THAT:


 

(a)           no Default or Event of Default exists as of the First Amendment
Effective Date, both immediately before and immediately after giving effect
thereto; and

 

(b)           all of the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on the First Amendment Effective Date both immediately before and
immediately after giving effect thereto, with the same effect as though such
representations and warranties had been made on and as of the First Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).

 

--------------------------------------------------------------------------------


 


2.             THIS AMENDMENT IS LIMITED AS SPECIFIED AND SHALL NOT CONSTITUTE A
MODIFICATION, ACCEPTANCE OR WAIVER OF ANY OTHER PROVISION OF THE CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT.


 


3.             THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY THE DIFFERENT PARTIES HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH
COUNTERPARTS WHEN EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, BUT ALL OF WHICH
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  A COMPLETE SET OF
COUNTERPARTS SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


4.             THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT GIVING REGARD TO ANY CONFLICTS OF LAWS PROVISIONS
THEREOF).


 


5.             THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE (THE “FIRST
AMENDMENT EFFECTIVE DATE”) WHEN EACH OF THE BORROWER AND THE LENDERS
CONSTITUTING THE REQUIRED LENDERS SHALL HAVE SIGNED A COUNTERPART HEREOF
(WHETHER THE SAME OR DIFFERENT COUNTER PARTS) AND SHALL HAVE DELIVERED
(INCLUDING BY WAY OF FACSIMILE TRANSMISSION) THE SAME TO WHITE & CASE LLP, 1155
AVENUE OF THE AMERICAS, NEW YORK, NY 10036 ATTENTION:  MAY YIP (FACSIMILE
NUMBER: 212-354-8113 / E-MAIL ADDRESS: MYIP@WHITECASE.COM).


 


6.             FROM AND AFTER THE FIRST AMENDMENT EFFECTIVE DATE, ALL REFERENCES
IN THE CREDIT AGREEMENT AND EACH OF THE OTHER CREDIT DOCUMENTS TO THE CREDIT
AGREEMENT SHALL BE DEEMED TO BE REFERENCES TO THE CREDIT AGREEMENT AS MODIFIED
HEREBY.


 

*          *          *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Timothy W. Henry

 

 

 

Name: Timothy W. Henry

 

 

 

Title: Vice President of Finance and Treasurer

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, Individually and as Administrative
Agent

 

 

 

By:

/s/ Anca Trifan

 

 

 

Name: Anca Trifan

 

 

 

Title: Director

 

 

 

 

By:

/s/ Marcus M. Tarkington

 

 

 

Name: Marcus M. Tarkington

 

 

 

Title: Director

 

 

 

 

 

BANK OF AMERICA, N.A., Individually and
as Syndication Agent

 

 

 

By:

/s/ James Ford

 

 

 

Name: James Ford

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

COBANK, ACB, Individually and as Co-
Documentation Agent

 

 

 

By:

/s/ Rick Freeman

 

 

 

Name: Rick Freeman

 

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL
CORPORATION, Individually and as Co-
Documentation Agent

 

 

 

By:

 illegible

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO THE FIRST AMENDMENT TO CREDIT AGREEMENT, DATED AS OF MARCH 11,
2005, AMONG FAIRPOINT COMMUNICATIONS, INC., THE LENDERS FROM TIME TO TIME PARTY
TO THE CREDIT AGREEMENT AND DEUTSCHE BANK TRUST COMPANY AMERICAS, AS
ADMINISTRATIVE AGENT

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Pacifica CDO II, Ltd.

 

Avenue CLO Fund, Ltd.

 

 

 

 

By:

/s/ An Pham, Jr.

 

By:

/s/ Richard D’Addario

 

 

Name: An Pham Jr.

 

Name: Richard D’Addario

 

Title: Vice President

 

Title: Senior Portfolio Manager

 

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Ares CLO VII, Ltd.

 

Ares CLO VIII, Ltd.

 

 

 

By:

Ares CLO Management VII, L.P.

By:

Ares CLO Management VIII, L.P.

 

Investment Manager

 

Investment Manager

 

 

By:

Ares CLO GP VII, LLC

By:

Ares CLO GP VIII, LLC

 

Its General Partner

 

Its General Partner

 

 

By:

/s/Jeff Moore

 

By:

/s/ Jeff Moore

 

 

Name: Jeff Moore

 

Name: Jeff Moore

 

Title: Vice President

 

Title: Vice President

 

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Ares CLO IX, Ltd.

 

Ares Enhanced Loan Investment Strategy, Ltd.

 

 

 

By:

Ares CLO Management IX, L.P.

By:

Ares Enhanced Loan Management, L.P.

 

Investment Manager

 

Investment Manager

 

 

By:

Ares CLO GP IX, LLC

By:

Ares Enhanced Loan GP, LLC

 

Its General Partner

 

 

 

 

By:

/s/ Jeff Moore

 

By:

/s/ Jeff Moore

 

 

Name: Jeff Moore

 

Name: Jeff Moore

 

Title: Vice President

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Massachusetts Mutual Life Insurance Co.

 

Babson CLO Ltd. 2004-I

 

 

Babson CLO Ltd. 2004-II

 

By:

Babson Capital Management LLC

Babson CLO Ltd. 2005-I

 

 

as Investment Advisor

Suffield CLO, Limited

 

 

Tryon CLO Ltd. 2000-I

 

 

By:

/s/ David P. Wells

 

 

 

Name: David P. Wells, CFA

By:

Babson Capital Management LLC

 

Title: Managing Director

 

as Collateral Manager

 

 

 

By:

/s/ David P. Wells

 

 

 

Name: David P. Wells, CFA

 

 

Title: Managing Director

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Braymoor & Co.

 

Bear Stearns Institutional Loan Master Fund

 

 

 

By:

Bear Stearns Assets Management, Inc.

By:

Bear Stearns Asset Management, Inc.

 

as its attorney-in-fact

 

as its attorney-in-fact

 

 

By:

/s/ Niall D. Rosenzweig

 

By:

/s/ Niall D. Rosenzweig

 

 

Name: Niall D. Rosenzweig

 

Name: Niall D. Rosenzweig

 

Title: Managing Director

 

Title: Managing Director

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Bear Stearns Loan Trust

 

FBS CBNA Loan Funding LLC

 

 

By:

Bear Stearns Asset Management, Inc.

 

 

 

 

as its attorney-in-fact

By:

/s/ Gregg Bresner

 

 

 

Name:

Gregg Bresner

By:

/s/ Niall D. Rosenzweig

 

 

Title:

Member, Briscoe Capital Management,

 

 

Name: Niall D. Rosenzweig

 

 

 on behalf of FBS CBNA

 

 

 

 

 

 Loan Funding LLC

 

 

Title: Managing Director

 

 

 

 

--------------------------------------------------------------------------------


 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Callidus Debt Partners CLO Fund II Ltd.

 

CIT Lending Services Corporation

 

 

 

By:

Its Collateral Manager, Callidus Capital

By:

/s/ Michael V. Monahan

 

 

Management, LLC

 

Name: Michael V. Monahan

 

 

Title: Vice President

By:

/s/ Wayne Mueller

 

 

 

Name: Wayne Mueller

 

 

Title: Senior Managing Director

 

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Senior Debt Portfolio

 

Eaton Vance Senior Income Trust

 

 

 

By:

Boston Management and Research

By:

Eaton Vance Management

 

its Investment Advisor

 

as Investment Advisor

 

 

By:

/s/ Michael B. Botthof

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Name: Michael B. Botthof

 

Title: Vice President

 

Title: Vice President

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Eaton Vance Institutional Senior Loan Fund

 

Eaton Vance CDO III, Ltd.

 

 

 

By:

Eaton Vance Management

By:

Eaton Vance Management

 

as Investment Advisor

 

as Investment Advisor

 

 

By:

/s/ Michael B. Botthof

 

By:

 /s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Name: Michael B. Botthof

 

Title: Vice President

 

Title: Vice President

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Costantinus Eaton Vance CDO V, Ltd.

 

Eaton Vance CDO VI, Ltd.

 

 

 

By:

Eaton Vance Management

By:

Eaton Vance Management

 

as Investment Advisor

 

as Investment Advisor

 

 

By:

/s/ Michael B. Botthof

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Name: Michael B. Botthof

 

Title: Vice President

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Grayson & Co.

 

Eaton Vance VT Floating-Rate Income Fund

 

 

 

By:

Boston Management and Research

By:

Eaton Vance Management

 

 

as Investment Advisor

 

as Investment Advisor

 

 

By:

/s/ Michael B. Botthof

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Name: Michael B. Botthof

 

Title: Vice President

 

Title: Vice President

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

 

 

Eaton Vance Limited Duration Income Fund

 

Eaton Vance Senior Floating-Rate Trust

 

 

 

By:

Eaton Vance Management

By:

Eaton Vance Management

 

as Investment Advisor

 

as Investment Advisor

 

 

By:

 /s/ Michael B. Botthof

 

By:

 /s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

Name: Michael B. Botthof

 

Title: Vice President

 

Title: Vice President

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Eaton Vance Floating-Rate Income Trust

 

Eaton Vance Short Duration Diversified Income Fund

 

 

 

 

By:

Eaton Vance Management

 

 

as Investment Advisor

By:

Eaton Vance Management

 

 

as Investment Advisor

By:

/s/ Michael B. Botthof

 

 

 

Name: Michael B. Botthof

By:

/s/ Michael B. Botthof

 

 

Title: Vice President

 

Name: Michael B. Botthof

 

 

Title: Vice President

 

 

 

 

NAME OF INSTITUTION:

 

NAME OF INSTITUTION:

 

 

 

MacQuarie/First Trust Global Infrastructure/Utilities

 

Four Corners CLO2005-I, Ltd.    

 

Dividend & Income Fund

 

 

 

By: Four Corners Capital Management LLC,

By: Four Corners Capital Management LLC,

 

As Sub-Adviser

 

As Sub-Adviser

 

 

 

--------------------------------------------------------------------------------


 

 

By:

/s/ Steven Columbaro

 

By:

/s/Steven Columbaro

 

 

Name: Steven Columbaro

 

Name: Steven Columbaro

 

Title: Vice President

 

Title: Vice President

 

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Fortress Portfolio Trust

 

State Street Bank and Trust Company as Trustee

 

 

for GMAM Group Pension Trust I

 

 

By:

Four Corners Capital Management LLC,

 

 

 

 

As Sub-Adviser

By:

/s/ Russell Riccardi

 

 

 

Name: Russell Riccardi

By:

/s/ Steven Columbaro

 

 

Title: CSO

 

Name: Steven Columbaro

 

 

Title: Vice President

 

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

State Street Bank and Trust Company as Trustee

 

Alzette European CLO S.A.

 

for General Motors Welfare Benefit Trust

 

 

 

By:

INVESCO Senior Secured Management,

 

 

Inc. As Collateral Manager

By:

/s/ Russell Riccardi

 

 

 

Name: Russell Riccardi

By:

 /s/ Scott Baskind

 

 

Title: CSO

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Avalon Capital Ltd.-3

 

Champlain CLO, Ltd.

 

 

 

By:

INVESCO Senior Secured Management, Inc.

By:

INVESCO Senior Secured Management,

 

As Asset Manager

 

Inc. As Collateral Manager

 

 

By:

/s/ Scott Baskind

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

Name: Scott Baskind

 

Title: Authorized Signatory

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Charter View Portfolio

 

Diversified Credit Portfolio, Ltd.

 

 

--------------------------------------------------------------------------------


 

By:

INVESCO Senior Secured Management, Inc.

By:

INVESCO Senior Secured Management,

 

As Investment Advisor

 

Inc. As Investment Advisor

 

 

By:

/s/ Scott Baskind

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

Name: Scott Baskind

 

Title: Authorized Signatory

 

Title: Authorized Signatory

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Aim Floating Rate Fund

 

INVESCO European CDO I S.A.

 

 

 

By:

INVESCO Senior Secured Management, Inc.

By:

INVESCO Senior Secured Management,

 

As Sub-Advisor

 

Inc.

 

 

By:

/s/ Scott Baskind

 

By:

 /s/ Scott Baskind

 

 

Name: Scott Baskind

 

Name: Scott Baskind

 

Title: Authorized Signatory

 

Title: Authorized Signatory

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Loan Funding IX LLC, for itself or as agent for

 

Sequils-Liberty, Ltd.

 

Corporate Loan Funding IX LLC

 

 

 

 

By:

INVESCO Senior Secured Management,

By:

INVESCO Senior Secured Management, Inc.

 

Inc. As Collateral Manager

 

As Portfolio Manager

 

 

 

 

 

By:

/s/ Scott Baskind

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

Name: Scott Baskind

 

Title: Authorized Signatory

 

Title: Authorized Signatory

 

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Petrusse European CLO S.A.

 

Sagamore CLO Ltd.

 

 

 

By:

INVESCO Senior Secured Management, Inc.

By:

INVESCO Senior Secured Management,

 

As Collateral Manager

 

Inc. As Collateral Manager

 

 

By:

/s/ Scott Baskind

 

By:

/s/ Scott Baskind

 

 

Name: Scott Baskind

 

Name: Scott Baskind

 

Title: Authorized Signatory

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Saratoga CLO I, Ltd.

 

Metropolitan Life Insurance Co.

 

 

 

By:

INVESCO Senior Secured Management, Inc.

By:

/s/ Jim Dingler

 

 

As Asset Manager

 

Name: Jim Dingler

 

 

Title: Director

By:

/s/ Scott Baskind

 

 

 

Name: Scott Baskind

 

 

Title: Authorized Signatory

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Morgan Stanley Senior Funding, Inc.

 

The Norinchukin Bank, New York Branch,

 

 

through State Street Bank and Trust Company

 

By:

/s/ Eugene F. Martin

 

N.A. as fiduciary custodian

 

 

Name: Eugene F. Martin

 

 

Title: Vice President

By: Eaton Vance Management, Attorney-in-Fact

 

 

 

By:

/s/ Michael B. Botthof

 

 

 

Name: Michael B. Botthof

 

 

Title: Vice President

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Oak Hill Credit Partners I, Limited

 

Oak Hill Credit Partners II, Limited

 

 

 

By:

Oak Hill CLO Management I, LLC

By:

Oak Hill CLO Management II, LLC

 

As Investment Manager

 

As Investment Manager

 

 

By:

 /s/ Scott D. Krase

 

By:

/s/ Scott Krase

 

 

Name: Scott D. Krase

 

Name: Scott Krase

 

Title: Authorized Person

 

Title: Authorized Person

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Oak Hill Credit Partners III, Limited

 

Oak Hill Credit Partners IV, Limited

 

 

 

By:

Oak Hill CLO Management III, LLC

By:

Oak Hill CLO Management IV, LLC

 

As Investment Manager

 

As Investment Manager

 

 

By:

/s/ Scott D. Krase

 

By:

/s/ Scott Krase

 

 

Name: Scott D. Krase

 

Name: Scott Krase

 

Title: Authorized Person

 

Title: Authorized Person

 

--------------------------------------------------------------------------------


 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

SMBC MVI SPC, on behalf of and for the account of

 

PPM Monarch Bay Funding

 

Segregated Portfolio No. 1

 

 

 

By:

/s/ Meredith J, Koslick

 

By:

Oak Hill Separate Account Management I, LLC

 

Name: Meredith J. Koslick

 

As Investment Manager

 

Title: Assistant Vice President

 

 

By:

/s/ Scott D. Krase

 

 

 

Name: Scott D. Krase

 

 

Title: Authorized Person

 

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

PPM Spyglass Funding Trust

 

Foxe Basin CLO 2003, Ltd.

 

 

 

By:

/s/ Ann E. Morris

 

By:

Royal Bank of Canada

 

Name: Ann E. Morris

 

as Collateral Manager

 

Title: Authorized Agent

 

 

By:

/s/ Lee M. Shaiman

 

 

 

Name: Lee M. Shaiman

 

 

Title: Authorized Signatory

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Sun Life Assurance Company of Canada (US)

 

Sankaty Advisors, LLC as Collateral Manager

 

for Castle Hill II – INGOTS, Ltd., as Term

By:

Fairlead Capital Management Inc.

Lender

 

 

as Sub-Advisor

 

 

By:

/s/ Jeffrey Hawkins

 

By:

 /s/ Lee M. Shaiman

 

 

Name: Jeffrey Hawkins

 

Name: Lee M. Shaiman

 

Title: Senior Vice President

 

Title: President and Chief Investment Officer

 

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Sankaty Advisors, LLC as Collateral Manager for

Sankaty Advisors, LLC as Collateral Manager

 

Castle Hill III CLO, Limited, as Term Lender

 

for Race Point II CLO, Limited, as Term Lender

 

 

 

By:

/s/ Jeffrey S. Hawkins

 

By:

/s/ Jeffrey S. Hawkins

 

 

Name: Jeffrey S. Hawkins

 

Name: Jeffrey S. Hawkins

 

Title: Senior Vice President

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Sankaty Advisors, LLC as Collateral Manager for

Sankaty Advisors, LLC as Collateral Manager

 

Castle Hill I – INGOTS, Ltd., as Term Lender

 

for Loan Funding XI LLC, as Term Lender

 

 

 

By:

/s/ Jeffrey S. Hawkins

 

By:

 /s/ Jeffrey S. Hawkins

 

 

Name: Jeffrey S. Hawkins

 

Name: Jeffrey S. Hawkins

 

Title: Senior Vice President

 

Title: Senior Vice President

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Sankaty Advisors, LLC as Collateral Manager for

Sankaty Advisors, LLC as Collateral Manager

Avery Point CLO, Ltd., as Term Lender

 

for Race Point CLO, Limited, as Term Lender

 

 

 

By:

/s/ Jeffrey S. Hawkins

 

By:

/s/ Jeffrey S. Hawkins

 

 

Name: Jeffrey S. Hawkins

 

Name: Jeffrey S. Hawkins

 

Title: Senior Vice President

 

Title: Senior Vice President

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

Harbour Town Funding LLC

 

Windsor Loan Funding, Limited

 

 

 

By:

/s/ Meredith Koslick

 

By:

Stanfield Capital Partners LLC

 

Name: Meredith Koslick

 

as its Investment Manager

 

Title: Assistant Vice President

 

 

By:

 /s/ Christopher E. Jansen

 

 

 

Name: Christopher E. Jansen

 

 

Title: Managing Partner

 

 

 

 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

XL Re Ltd.

 

Stanfield Vantage CLO, Ltd.

 

 

 

By:

Stanfield Capital Partners LLC

By:

Stanfield Capital Partners LLC

 

as its Collateral Manager

 

As Its Interim Asset Manager

 

 

By:

/s/ Christopher E. Jansen

 

By:

 /s/ Christopher E. Jansen

 

 

Name: Christopher E. Jansen

 

Name: Christopher E. Jansen

 

Title: Managing Partner

 

Title: Managing Partner

 

--------------------------------------------------------------------------------


 

NAME OF INSTITUTION:

NAME OF INSTITUTION:

 

 

TRS Callisto LLC

 

Wachovia Bank National Association

 

 

 

By:

 /s/ Alice L. Wagner

 

By:

/s/ Franklin M. Wessinger

 

 

Name: Alice L. Wagner

 

Name: Franklin M. Wessinger

 

Title: Vice President

 

Title: Managing Director

 

 

 

 

NAME OF INSTITUTION:

 

 

 

Waterville Funding LLC

 

 

 

 

By:

/s/ Meredith J. Koslick

 

 

 

Name: Meredith J. Koslick

 

 

Title: Assistant Vice President

 

 

--------------------------------------------------------------------------------
